

EXECUTION VERSION


MANAGEMENT AGREEMENT


AGREEMENT made as of the 1ST day of January, 2020 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company ("CMF"), CERES TACTICAL
SYSTEMATIC L.P., a New York limited partnership (the "Partnership") and MILLBURN
RIDGEFIELD CORPORATION, a Delaware corporation (the "Advisor" or "Millburn").


W I TN E S S E T H:


WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and


WHEREAS, the Amended and Restated Limited Partnership Agreement effective as of
November 22, 2017 (the "Partnership Agreement") permits CMF to delegate to one
or more commodity trading advisors CMF's authority to make trading decisions for
the Partnership; and


WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission ("CFTC") and is a member of the National
Futures Association ("NFA"); and


WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and


WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.


NOW, THEREFORE, the parties agree as follows:


1.          DUTIES OF THE ADVISOR . (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership's agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by CMF in commodity interests,
which may include commodity futures contracts, options, spot and forward
contracts (including exchange-cleared forward contracts) and over-the-counter
foreign exchange (including currency spot and swap contracts) and
exchange-cleared swap contracts. The Advisor may also engage in swap and other
derivative transactions on behalf of the Partnership with the prior written
approval of CMF. All such trading on behalf of the Partnership shall be (i) in
accordance with the trading strategies and trading policies set forth in
Appendix B hereto as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change (the "CMF Trading
Policies") and (ii) pursuant to the trading strategy selected by CMF to be
utilized by the Advisor in managing the Partnership's assets. CMF has initially
selected the Advisor's Multi-Markets Program (the "Program"), as described in
Appendix A attached hereto (and as further described in the Advisor's disclosure
document, which has been provided to CMF





--------------------------------------------------------------------------------

(the "Advisor Disclosure Document")), to manage the Partnership's assets
allocated to it. Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the ordinary course of trading.
The Advisor may not deviate from the trading policies set forth in Appendix B
without the prior written consent of the Partnership given by CMF. The Advisor
makes no representation or warranty that the trading to be directed by it for
the Partnership will be profitable or will not incur losses.


(b)          CMF acknowledges receipt of the description of the Advisor's
Program, attached hereto as Appendix A and the Advisor Disclosure Document. All
trades made by the Advisor for the account of the Partnership shall be cleared
through such clearing futures commission merchants or foreign exchange prime
brokers as CMF shall direct (collectively, "Clearing Brokers") and shall be
executed through such commodity broker or other executing brokers selected by
the Advisor with the prior written approval of CMF (which approval may be given
via EGUS or by email) and the Advisor shall have no authority or responsibility
for selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor. However, the Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may enter
into swaps and other derivative transactions permitted under Section l(a) with
any swap dealer it chooses for execution with instructions to give-up the trades
to the swap dealer designated by CMF, provided that the swap dealer and any
give-up or other fees are approved in advance by CMF, provided that swap dealer
and any give-up or floor brokerage fees are approved in advance by CMF. All
give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy). The Clearing Brokers shall at all
times have custody of the assets in the Account, and the Advisor shall not be
responsible for the management of any cash or reserve assets held in the
Account.
(c)          The initial allocation of the Partnership's assets to the Advisor
shall be made to the Program, as described in Appendix A and the Advisor
Disclosure Document, provided that CMF, the Partnership and the Advisor agree
that the leverage applied to the assets of the Partnership allocated to the
Advisor shall initially be 2x and may be changed by CMF from time to time with
30 days' prior notice to the Advisor; provided however, that in no event will
the leverage applied to the assets of the Partnership be increased to more than
2x. In the event the Advisor wishes to use a trading system or methodology other
than or in addition to the Program in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing. In addition,
the Advisor will provide five days' prior written notice to CMF of any change in
the Advisor Disclosure Document, the trading system or methodology to be
utilized for the Partnership which the Advisor deems material. If the Advisor
deems such change in the Advisor Disclosure Document, system or methodology or
in markets traded to be material, the changed Advisor Disclosure Document,
system or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF. In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would require a
change in the description of the trading strategy or methods described in
Appendix A and the Memorandum to be materially accurate. Further, the Advisor
will provide the Partnership with a current list of all commodity interests to
be traded for the Partnership's account,




2

--------------------------------------------------------------------------------

which is attached as Appendix C to this Agreement, and the Advisor will not
trade any additional commodity interests for such account without providing
notice thereof to CMF and receiving CMF's written approval. The Advisor also
agrees to provide CMF, on a monthly basis, with a written report of the assets
under the Advisor's management together with all other matters deemed by the
Advisor to be material changes to its business not previously reported to CMF.
The Advisor further agrees that it will convert foreign currency balances (not
required to margin positions denominated in a foreign currency) to U.S. dollars
no less frequently than monthly.


(d)          The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC's regulations ("principals"), its manager(s), employees and member(s),
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections l(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e)          The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets of the Partnership
(as defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.


(f)          CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF's sole discretion so that CMF may reallocate the Partnership's assets, meet
margin calls on the Partnership's account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two days' prior notice to
the Advisor of any reallocations or liquidations.


(g)          The Advisor shall assume financial responsibility for any errors
committed or caused by it in transmitting orders for the purchase or sale of
commodity interests for the Partnership's account including payment to the
brokers of the floor brokerage commissions; exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades.
The Advisor's errors shall include, but not be limited to, inputting improper
trading signals or communicating incorrect orders to the commodity brokers. The
Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes


3

--------------------------------------------------------------------------------

was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership. For purposes of calculating the Advisor's
responsibility for trade error losses pursuant to this Section 1(g), the amount
of trade error losses incurred in any one quarter shall be netted against the
amount of trade error gains accrued in that same quarter, if any.


2.          INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.


3.          COMPENSATION. In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall compensate the Advisor in accordance with Schedule I
attached hereto and such Schedule I shall survive the termination of this
Agreement.


(a)          RIGHT TO ENGAGE  IN OTHER  ACTIVITIES.  (i) The services provided
by the Advisor  hereunder  are  not to be deemed  exclusive.  CMF on its own 
behalf and on  behalf of the Partnership acknowledges that, subject to the terms
of this Agreement, the Advisor and its officers, manager(s), employees and
member(s) may render advisory, consulting and management services to other
clients and accounts. The Advisor and its officers, manager(s), employees and
member(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce  or utilize in the performance
of services to CMF for  the  Partnership.  However,  the  Advisor represents,
warrants and agrees that it believes the rendering of such consulting, advisory
and management services to other accounts and entities will not require any
material change in the Advisor's basic trading strategies for the Partnership 
and will not affect  the capacity of the Advisor to continue to render services 
to CMF for the  Partnership  of the quality and nature  contemplated  by this
Agreement.


(b)          If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership's commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership's positions are included in an aggregate amount
which exceeds the applicable speculative position limit. The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership's account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor's
other accounts. The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading programs,
strategies or methods for the Partnership that are inferior to strategies or
methods employed for any other client or account and that it will not knowingly
or deliberately favor any client or account managed by it over any other client
or account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity,


4

--------------------------------------------------------------------------------

accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.


(c)          It is acknowledged that the Advisor and/or its officers,
manager(s), employees and member(s) presently act, and it is agreed that they
may continue to act, as advisor for other accounts managed by them, and may
continue to receive compensation with respect to services for such accounts in
amounts which may be more or less than the amounts received from the
Partnership.


(d)          The Advisor agrees that it shall make such information available to
CMF respecting the performance of the Partnership's account as compared to the
performance of other accounts managed by the Advisor or its principals utilizing
the same investment strategy, if any, as shall be reasonably requested by CMF.
The Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership's account given the potential size of the Partnership's account and
the Advisor's and its principals' current accounts and all proposed accounts for
which they have contracted to act as trading advisor.


4.          TERM. (a) This Agreement shall continue in effect until December 31,
2020 (the "Initial Termination Date"). If this Agreement is not terminated on
the Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days' notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement if (i) the Net Asset Value per Unit shall decline as of
the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 25% or more as of the end of a
trading day from such Net Assets of the Partnership's previous highest value;
(iii) limited partners owning at least 50% of the outstanding units of the
Partnership (excluding interests owned by CMF, an affiliate of CMF or any of
their employees) shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines that the performance of the Advisor has been such
that CMF's fiduciary duties to the Partnership require CMF to terminate this
Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in the
Partnership Agreement or Appendix B, as they may be changed from time to time;
(viii) the Advisor merges, consolidates with another entity, sells a substantial
portion of its assets, or becomes bankrupt or insolvent, (ix) the Advisor's
registration as a commodity trading advisor with the CFTC or its membership in
NFA or any other regulatory authority, is terminated or suspended; or (x) CMF
reasonably believes that the Advisor has contributed or may contribute to any
material operational, business or reputational risk to CMF or CMF's affiliates.
This Agreement will immediately terminate upon dissolution of the Partnership or
upon cessation of trading by the Partnership prior to dissolution.


5

--------------------------------------------------------------------------------

(b)          The Advisor may terminate this Agreement by giving not less than 30
days' written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in Appendix B are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after the Initial Termination Date or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF's registration as a
commodity pool operator or its membership in NFA is terminated or suspended.


(c)          Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.


4.          INDEMNIFICATION. (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership's assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, fine, penalty, obligation, cost, expense (including,
without limitation, attorneys' and accountants' fees, collection fees, court
costs and other legal expenses), judgments and awards and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute gross negligence,
bad faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement. The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.
(ii)          Without limiting subsection (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subsection (i) above, or in defense of any
claim, issue or matter therein, CMF shall indemnify the Advisor against the
expenses (including, without limitation, attorneys' and accountants' fees)
actually and reasonably incurred by it in connection therewith.


(iii)          Any indemnification under subsection (i) above, unless ordered by
a court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor's approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF's
selection unless the


6

--------------------------------------------------------------------------------

Advisor notifies CMF in writing, received by CMF within five days of CMF's
providing the Advisor, by email, the notice of CMF's selection, that the Advisor
does not approve the selection.


(iv)          In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership's or CMF's activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys' and accountants' fees, court
costs and other legal expenses) incurred in connection therewith.
(v)          As used in this Section 6(a), the term "Advisor" shall include the
Advisor, its affiliates, principals, officers, manager(s), employees and
member(s) and the term "CMF" shall include the Partnership.


(b)          (i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys'
and accountants' fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved gross
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor's prior written consent.


(ii)          In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), employees and
member(s) unrelated to CMF's or the Partnership's business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys' and accountants' fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.


(c)          In the event that a person entitled to indemnification under this
Section 5 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.


(d)          None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.




7

--------------------------------------------------------------------------------

(e)          The provisions of this Section 5 shall survive the termination of
this Agreement.


6.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)          The Advisor represents and warrants that:


(i)          All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A and
the Advisor Disclosure Document, is complete and accurate in all material
respects and such information does not contain any untrue statement of a
material fact or omit to state a material fact that is necessary to make such
statements and information therein not misleading. All references to the Advisor
and its principals, if any, in the Partnership's current Private Placement
Offering Memorandum and Disclosure Document (the "Memorandum") or a supplement
thereto will, after review and approval of such references by the Advisor prior
to the use of such Memorandum in connection with the offering of Partnership
units, be accurate in all material respects, except that with respect to pro
forma or hypothetical performance information in such Memorandum, if any, this
representation and warranty extends only to any underlying data made available
by the Advisor for the preparation thereof and not to any hypothetical or pro
forma adjustments.
(ii)          The information with respect to the Advisor set forth in the
actual performance tables in the Memorandum, if any, is based on all of the
customer accounts managed on a discretionary basis by the Advisor's principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, and such tables have been prepared by the Advisor or its
agents in accordance with applicable CFTC and NFA rules and guidance, including,
but not limited to, CFTC Rule 4.25. The performance track record of the Program
that has been provided to CMF (the "Track Record"), and which may be used in the
performance tables in the Memorandum, if any, is based on all of the Program
customer accounts managed on a discretionary basis by the Advisor's principals
and/or the Advisor during the period covered by such Track Record and required
to be disclosed therein, and such Track Record has been prepared by the Advisor
or its agents in accordance with applicable CFTC and NFA rules and guidance,
including, but not limited to, CFTC Rule 4.25. The annual financial statements
of Millburn Multi-Markets Trading L.P. (the "Reference Fund"), a private fund
that employs the Program with respect to its assets, have been audited by an
independent certified public accountant and the report thereon has been provided
to CMF. The financial statements of the Program are not audited. The Reference
Fund's financial statements will be audited no less frequently than annually
during the term of this Agreement or, if shorter, for as long as the Reference
Fund remains extant, and shall be provided to CMF and/or the Partnership at any
time upon reasonable notice.


(iii)          The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder. The Advisor agrees to maintain and renew such registrations and
licenses during the term of this Agreement including, without limitation,
registration as a commodity trading advisor with the CFTC and membership in NFA.


8

--------------------------------------------------------------------------------

(iv)          The Advisor is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full corporate
power and authority to enter into this Agreement and to provide the services
required of it hereunder.


(v)          The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.


(vi)          This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.


(vii)          At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.


(b)          CMF represents and warrants for itself and the Partnership that:


(i)          CMF is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to perform its obligations under
this Agreement.


(ii)          CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.


(iii)          This Agreement has been duly and validly authorized, executed and
delivered on CMF's and the Partnership's behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.


(iv)          CMF will not, by acting as the general partner to the Partnership
and the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.


(v)          CMF is registered as a commodity pool operator and is a member of
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.


(vi)          The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.


(vii)          The Partnership is a qualified eligible person as defined in CFTC
Rule 4.7 and consents to being treated as an exempt account by the Advisor.


9

--------------------------------------------------------------------------------

(c)          All representations, warranties and covenants contained in this
Agreement shall be continuing during the term of this Agreement and the
provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect. Each
party hereby agrees that as of the date of this Agreement it is, and during its
term shall be, in compliance with its representations, warranties and covenants
herein contained. In addition, if at any time any event occurs which would make
any of such representations, warranties or covenants not true, the affected
party will use its best efforts to promptly notify the other parties of such
fact.


7.          COVENANTS OF THE ADVISOR. CMF AND THE PARTNERSHIP.


(a)          The Advisor agrees as follows:


(i)          In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.


(ii)          The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees and member(s), agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF. The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with any material,
non-routine investigation or audit of the Advisor's business activities. This
paragraph shall not require the Advisor to provide all correspondence with the
NFA during the course of a routine compliance examination. The Advisor will
provide NFA's customary report of findings at the conclusion of a routine
compliance examination.


(iii)          In the placement of orders for the Partnership's account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review and reconcile
the Partnership's positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership's brokers of (A) any error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account's daily and monthly broker statements.


(iv)          The Advisor will maintain a net worth of not less than $1,000,000
during the term of this Agreement.


10

--------------------------------------------------------------------------------

(v)          The Advisor will use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.


(vi)          The Advisor will update any information previously provided to CMF
and/or the Partnership under the Agreement, including, without limitation,
information referenced in Section 7(a)(i) hereof.


(vii)          The Advisor shall promptly notify CMF when the Advisor's open
positions maintained by the Advisor exceed the Advisor's applicable speculative
position limits.


(viii)          Except as otherwise provided herein, the Advisor will provide
copies of its Advisor Disclosure Document to CMF promptly each time it is
updated.


(b)
CMF agrees for itself and the Partnership that:



(i)          CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed to the
extent that the failure to so comply would have a materially adverse effect on
CMF's ability to act as described herein, and in the Memorandum.


(ii)          CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.


,

(iii)          CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act and applicable
anti-bribery laws, rules and regulations. CMF or the selling agents for the
Partnership have Customer Identification Programs ("CIP"), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury's Office of Foreign
Assets Control. CMF or the selling agents for the Partnership, if any, have
policies and procedures in place reasonably designed to comply with Section 312
of the USA PATRIOT Act, including processes reasonably designed to identify
clients that may be senior foreign political figures 1 in accordance with
applicable requirements and regulatory guidance, and to conduct



--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a  non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U. S. government-owned commercial enterprise. In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure . For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of


11

--------------------------------------------------------------------------------

enhanced scrutiny on such clients where required under applicable law. In
addition, CMF or the selling agents for the Partnership, if any have policies
and procedures in place reasonably designed to prohibit accounts for foreign
shell banks2 in compliance with Sections 313 & 319 of the USA PATRIOT Act.


8.          COMPLETE AGREEMENT.          This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof.


9.          ASSIGNMENT.  This Agreement may not be assigned by any party without
the express written consent of the other parties.


10.          AMENDMENT.          This Agreement may not be amended except by the
written consent of the parties.


11.          NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:


If to CMF or to the Partnership:


Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York 10036
Attention: Patrick Egan


Email: patrick.egan@morganstanley.com


If to the Advisor:


Millburn Ridgefield Corporation
55 West 46th Street, 31st Floor
New York, NY 10036
Attn: Gregg Buckbinder
Phone: 212-332-7350
E-mail: gbuckbinder@millburn.com


With a copy to:


Millburn Ridgefield Corporation





--------------------------------------------------------------------------------

a senior foreign political figure means a person who is widely and publicly
known (or is actually known) to be a close associate of a senior foreign
political figure.


2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority. In
addition, a shell bank generally does not employ individuals or maintain
operating records.




12

--------------------------------------------------------------------------------

55 West 46th Street, 31st Floor
New York, NY 10036
Attn: Steven Felsenthal
Phone: 212-332-7333
E-mail: sfelsenthal@millburn.com


12.          GOVERNING LAW.  This Agreement shall be governed  by and construed
in accordance with the laws of the State of New York.


13.          ARBITRATION. The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City. Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.


14.          NO THIRD PARTY BENEFICIARIES. There are no third party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 6 hereof.


15.          COUNTERPARTS. This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.


13

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO RE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING .IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF
COMMODITY TRADING ADVISOR DISCLOSURE. CONSEQUENTLY THE COMMODITY FUTURES TRADING
COMMISSION  HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE
OR ACCOUNT DOCUMENT.


YOU SHOULD ALSO BE AWARE: THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED · TO A UNITED
STATES MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.


CERES MANAGED FUTURES LLC
By          /s/ Patrick  T. Egan
Patrick  T. Egan
President and Director




CERES TACTICAL SYSTEMATIC L P.


By : Ceres Managed Futures LLC
(General Partner)




By: /s/ Patrick T. Egan
Patrick T. Egan
President and Director


MILLBURN RIDGEFIELD CORPORATION




By /s/ Gregg Buckbinder
Name: Gregg Buckbinder
Title: President, COO & CFO








14

--------------------------------------------------------------------------------

SCHEDULE I
The compensation payable to the Advisor shall be as follows:


 
Account Leverage
 
Monthly Management Fee ("Management Fee")
 
Annual Incentive Fee ("Incentive Fee")
 
lx
 
0.25%
 
28%
 
l.5x
 
0.375%
 
28%
 
2x
 
0.50%
 
28%



(a)          The monthly Management Fee shall be equal to 1/12 of the applicable
Management Fee indicated in the table above of the month-end Net Assets of the
Partnership allocated to the Advisor (computed monthly by multiplying the Net
Assets of the Partnership allocated to the Advisor as of the last business day
of each month by the Management Fee indicated in the table above and dividing
the result thereof by 12).


(b)          The Annual Incentive Fee shall be equal to 28% of New Trading
Profits (as such term is defined below) earned by the Advisor for the
Partnership.


(c)          "Net Assets of the Partnership" shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.


(d)          "New Trading Profits" shall mean the excess, if any, of Net Assets
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the
Partnership's assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor's proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. Ongoing
expenses include offering and organizational expenses of the Partnership.
Interest income earned, if any, shall not be taken into account in computing New
Trading Profits earned by the Advisor. If Net Assets of the Partnership
allocated to the Advisor are reduced due to redemptions, distributions or
reallocations (net of additions), there shall be a corresponding proportional
reduction in the related loss carryforward amount that must be recouped before
the Advisor is eligible to receive another Incentive Fee.




15

--------------------------------------------------------------------------------



(e)          Annual Incentive Fees in respect of each calendar year shall be
paid within twenty (20) business days following the end of the calendar year.
The first calendar year Incentive Fee shall be due to the Advisor with respect
to New Trading Profits, if any, earned from the commencement of trading by the
Advisor on behalf of the Partnership through the end of such calendar year and
subsequent Incentive Fees shall be due the Advisor with respect to each calendar
year thereafter until termination of the Agreement. In the event of the
termination of this Agreement as of any date which shall not be the end of a
calendar year or a calendar month, as the case may be, the annual Incentive Fee
shall be computed as if the effective date of termination were the last day of
the then current calendar year.


16

--------------------------------------------------------------------------------

APPENDIX A


Description of Program


The Milburn Multi-Markets Program implements a group of quantitative models that
collectively trade futures, forward and spot contracts on currencies, interest
rate instruments, stock indices, metals, energy and agricultural commodities.
The aim of the program is to target opportunities in a wide range of global
markets under a variety of conditions. Multi-Markets' trading strategies are
based on the implementation of a multi-data input, statistical/machine learning
framework, and are 100% systematic and quantitative in nature. This framework
utilizes price, price-derivative, and non-price data sources or "features," in
an attempt to provide an informed, context-specific and continuous view of
portfolio positioning (long or short, and to what extent) in a particular
market. Millburn's investment approach centers on the development of
process-driven, measurable and risk-controlled methods to trade a universe of
approximately 105 (which number may change from time to time) global currency
spot and forward markets, and exchange-traded equity, fixed income and commodity
futures markets.



17

--------------------------------------------------------------------------------

APPENDIX B


Trading Policies of Ceres Tactical Systematic L.P.


1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.



2.
The Advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership's net assets allocated to that advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.



3.
The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.



4.
The Partnership will not employ the trading technique commonly known as
"pyramiding," in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.



5.
The Partnership will not utilize borrowings except if the Partnership purchases
or takes delivery of commodities. If the Partnership borrows money from CMF or
any affiliate thereof to the extent permitted by NFA Rule 2-45, the lending
entity in such case may not receive interest in excess of its interest costs,
nor may the lender receive interest in excess of the amounts which would be
charged the Partnership (without reference to CMF's financial abilities or
guarantees) by unrelated banks on comparable loans for the same purpose, nor may
the lender or any affiliate thereof receive any points or other financing
charges or fees regardless of the amount. Use of lines of credit in connection
with its forward trading does not, however, constitute borrowing for purposes of
this trading limitation.



6.
From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. "Spreads" or "straddles" include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.





18

--------------------------------------------------------------------------------



7.
The Partnership will not permit the churning of its commodity trading accounts.
The term "churning" refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.



8.
The Partnership will not purchase, sell, or trade securities (except securities
approved by the CFTC for investment of customer funds).



9.
The Advisor will trade only in those futures interests that have been approved
by CMF. The Partnership normally will not establish new positions in a futures
interest for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Partnership's net assets.



10.
In addition, the Partnership will, except under extraordinary circumstances,
maintain positions in futures interests in at least two market segments (i.e.,
agricultural items, industrial items (including energies), metals, currencies,
and financial instruments (including stock, financial, and economic indexes)) at
any one time.



11.
The Advisor will not generally take a position after the first notice day in any
futures interest during the delivery month of that futures interest, except to
match trades to close out a position on the interbank foreign currency or other
forward markets or liquidate trades in a limit market.







19

--------------------------------------------------------------------------------

Appendix C
List of Commodity Interests


Sector Name
Subsector
Instrument
Bloomberg symbol+ yellow key
Reuters Symbol
Interest Rates
Long-Term Notes
10-YR US NOTE
TY+COMB Comdty
TY
Interest Rates
Long-Term Notes
AUSSIE 10 YR BOND
XM+Comdty
2YTC
Interest Rates
Long-Term Notes
CAD GOV BOND
CN+Comdty
CGB
Interest Rates
Long -Term Notes
EURO BUND
RX+Comdty
FGBL
Interest Rates
Long-Term Notes
EURO BUXL
UB+Comdty
FGBX
Interest Rates
Long-Term Notes
FRENCH 10 YEAR BOND
OAT+Comdty
FOAT
Interest Rates
Long -Term Notes
GILTS
Gs+Comdty
FLG
Interest Rates
Long -Term Notes
ITALIAN 10 YEAR BOND
IK+Comdty
FBTP
Interest Rates
Long -Term Notes
JGB
JB+COMB Comdty
JGB
Interest Rates
Long-Term Notes
T-BOND
US+COMB Comdty
us
Interest Rates
Long-Term Notes
US ULTRA BOND
WN+COMB Comdty
AUL
Interest Rates
Medium-Term notes
2-YR US NOTE
TU+COMB Comdty
TU
Interest Rates
Medium-Term notes
5-YR US NOTE
FV+COMB Comdty
FV
Interest Rates
Medium-Term notes
AUSSIE 3 YR BOND
YM+Comdty
2YTT
Interest Rates
Medium-Term notes
EURO BOBL
OE+Comdty
FGBM
Interest Rates
Medium-Term notes
EURO SCHATZ
DU+Comdty
FGBS
Interest Rates
Medium-Term notes
ITALIAN SHORT TERM
BTS+Comdty
FBTS
Interest Rates
Short-Term Notes
AUSSIE BANK BILLS
IR+Comdty
2YBA
Interest Rates
Short-Term Notes
CAN. BANKERS ACCEPT
BA+Comdty
BAX
Interest Rates
Short -Term Notes
EURIBOR 3 MON
ER+Comdty
FEI
Interest Rates
Short-Term Notes
EURO$
ED+COMB Comdty
ED
Interest Rates
Short -Term Notes
STERLING RATES
Ls+Comdty
FSS
Currencies
Gl0 Currencies
AUSSIE DOLLAR
AUD+Curncy
AUD
Currencies
Gl0 Currencies
B-POUND
GBP+Curncy
GBP
Currencies
EM Currencies
BRAZILIAN REAL
BRL+Curncy
BRL
Currencies
GlO Currencies
CAD DOLLAR
CAD+Curncy
CAD
Currencies
EM Currencies
CHILEAN PESO
CLP+Curncy
CLP
Currencies
EM Currencies
COLOMBIAN PESO
COP+Curncy
COP
Currencies
GlO Currencies
EURO CURR
EUR+Curncy
EUR
Currencies
EM Currencies
INDIAN RUPEE
INR+Curncy
INR
Currencies
EM Currencies
ISRAEL SHKL
ILS+Curncy
ILS
Currencies
Gl0 Currencies
J-YEN
JPY+Curncy
JPY
Currencies
EM Currencies
KOREAN WON
KRW+Curncy
KRW
Currencies
EM Currencies
M EX. PESO
MXN+Curncy
MXN
Currencies
GlO Currencies
NEW ZEALAND$
NZD+Curncy
NZD
Currencies
GlO Currencies
NOR KRONE
NOK+Curncy
NOK
Currencies
EM Currencies
POL ZLOTY
PLN+Curncy
PLN
Currencies
EM Currencies
RUSSIAN RUBLE
RUB+Curncy
RUB
Currencies
GlO Currencies
S-FRANC
CHF+Curncy
CHF
Currencies
EM Currencies
SA RAND
ZAR+Curncy
ZAR
Currencies
EM Currencies
SING DLR
SGD+Curncy
SGD
Currencies
GlO Currencies
SWEDISH KRONA
SEK+Curncy
SEK
Currencies
EM Currencies
TURK. LIRA
TRY+Curncy
TRL
Crosses
Crosses
EUR/NOK
-
EURNOK
Crosses
Crosses
EUR/PLN
-
EURPLN
Crosses
Crosses
EUR/SEK
-
EURSEK
Stock Indices
Euro/African Equity Indices
AMSTERDAM INDEX
EO+lndex
AEX
Stock Indices
Euro/African Equity Indices
CAC40 INDEX
CF+lndex
FCE
Stock Indices
NS American Equity Indices
CBOE VIX FUTURE
UX+lndex
vx



20

--------------------------------------------------------------------------------



Stock Indices
Asia/Pacific Equity Indices
China AS0 Index
XU+PIT Index
SFC
Stock Indices
Euro/African Equity Indices
DAX INDEX
GX+lndex
FDX
Stock Indices
Euro/African Equity Indices
DJ EURO STOXX 50
VG+lndex
STXE
Stock Indices
NS American Equity Indices
E-MINI NASDAQ 100
NQ+lndex
NQ
Stock Indices
NS American Equity Indices
E-MINI S&P
ES+lndex
ES
Stock Indices
Euro/African Equity Indices
FTSE/JSE Top 40 Index Future
Al+lndex
ALSI
Stock Indices
Euro/African Equity Indices
FT-SE
Zs+lndex
FFI
Stock Indices
Asia/Pacific Equity Indices
H-SHARES INDEX
HC+COMB Index
HCEI
Stock Indices
Asia/Pacific Equity Indices
HANG SENG
Hl+COMB Index
HSI
Stock Indices
Euro/African Equity Indices
IBEX 35 PLUS
IB+lndex
MFXI
Stock Indices
Asia/Pacific Equity Indices
KUALA LUMPUR INDEX
IK+lndex
FKLI
Stock Indices
NS American Equity Indices
MINIDJIA
DM+lndex
YM
Stock Indices
NS American Equity Indices
MINI MSCI EAFE
MFS+lndex
MFS
Stock Indices
NS American Equity Indices
MINI MSCI EMG MKT
MES+lndex
MEM
Stock Indices
NS American Equity Indices
MINI RUSSELL (CME)
RTY+lndex
RTY
Stock Indices
Euro/African Equity Indices
OMX STOCKHOLM INDEX
QC+lndex
OMXS30
Stock Indices
Euro/African Equity Indices
S&P MIB 30 INDEX
ST+lndex
IFS
Stock Indices
NS American Equity Indices
S&P MIDCAP 400 EMINI
FA+lndex
DM
Stock Indices
NS American Equity Indices
S&P TSE 60 INDEX
PT+lndex
SXF
Stock Indices
Asia/Pacific Equity Indices
SETS0 FUTURES
BC+lndex
SS0
Stock Indices
Asia/Pacific Equity Indices
SIMEX NIFTY INDEX
IH+lndex
SIN
Stock Indices
Asia/Pacific Equity Indices
SIMEX NIKKEi
Nl+PIT Index
SSI
Stock Indices
Asia/Pacific Equity Indices
SIMEX TAIWAN INDEX
TW+PIT Index
STW
Stock Indices
Asia/Pacific Equity Indices
SINGAPORE INDEX
QZ+COMB Index
SSG
Stock Indices
Asia/Pacific Equity Indices
SPl200
XP+lndex
2YAP
Stock Indices
Asia/Pacific Equity Indices
TAIEX INDEX
FT+COMB Index
TX
Stock Indices
Asia/Pacific Equity Indices
TOPIX
TP+lndex
JTI
Stock Indices
Euro/African Equity Indices
VSTOXX MINI
FVS+lndex
FVS
Grains
Grains
BEAN OIL
BO+COMB Comdty
BO
Grains
Grains
CORN
Cs+COMB Comdty
C
Grains
Grains
KC WHEAT
KW+COMB Comdty
KW
Grains
Grains
SOY MEAL
SM+COMB Comdty
SM
Grains
Grains
SOYBEAN
Ss+COMB Comdty
s
Grains
Grains
WHEAT
Ws+COMB Comdty
w
Energy
Energy
BRENT CRUDE
CO+Comdty
LCO
Energy
Energy
CRUDE
CL+COMB Comdty
CL
Energy
Energy
GASOLINE RBOB
XB+COMB Comdty
RB
Energy
Energy
HEAT OIL
HO+COMB Comdty
HO
Energy
Energy
LONDON GAS OIL
QS+Comdty
LGO
Energy
Energy
NAT GAS
NG+COMB Comdty
NG
Metals
Industrial Metal
COPPER
HG+COMB Comdty
HG
Metals
Precious Metal
GOLD
GC+COMB Comdty
GC
Metals
Industrial Metal
LONDON ALUM HG
LA+Comdty
F_ TC
Metals
Industrial Metal
LONDON COPPER
LP+Comdty
F_ HG
Metals
Industrial Metal
LONDON LEAD
LL+Comdty
F_LF
Metals
Industrial Metal
LONDON NICKEL
LN+Comdty
F_ NC
Metals
Industrial Metal
LONDON ZINC
l.X+Comdty
F_HF
Metals
Precious Metal
PLATINUM
PL+COMB Comdty
PL
Metals
Precious Metal
SILVER
Sl+COMB Comdty
SI
Softs
Softs
COCOA
CC+COMB Comdty
cc
Softs
Softs
COFFEE
KC+COMB Comdty
KC
Softs
Softs
COTTON
CT+ELEC Comdty
CT
Softs
Softs
SUGAR
SB+COMB Comdty
SB
Livestock
Livestock
HOGS
LH+COMB Comdty
LH
Livestock
Livestock
LIVE CATTLE
LC+COMB Comdty
LC



21